Luke, J.
Mamie Marshall was convicted of possessing Whisky. The only special ground of the motion for a new trial is that the court failed to charge the jury that everything in the residence of a married woman is presumed to be in the possession of her husband. The evidence shows that an automobile drove up in front of the residence of the defendant, and some one in the car blew the horn; that Mamie Marshall went out to the car and got a jug or bottle and carried it into the house; that later an officer saw, through a window of the house, a gallon jug of intoxicating liquor *192on the table in the kitchen and told the defendant to hand it to him through the window, which she did; that this officer and another then went into the house and found two other gallon jugs or bottles containing whisky, and that no one else was in the room with defendant then; that her husband was not at home at that time, but was at some point in Florida. The defendant put up no witness, and none of this evidence was denied by her in her statement, nor did she deny that the whisky belonged to her. There was no request to charge that the contents of the house were presumed to be in the possession of the husband; and,'under the facts of this case, there was no error in failing to do so.

Judgment affirmed.


Broyles, C. J., and Bloodworlh, J., concur.